DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fair (US 4341181 A) in view of Bunger (US 4222347 A) and Lamparter (US 4877266 A).
Regarding claim 1, Fair discloses a mobile animal shelter device for movement across a ground surface, the device comprising: 
a frame 22 defining an enclosure having walls 14, 16, 18, 20 surrounding a hollow interior of the enclosure which is arranged for containing animals therein, and an open bottom such that the hollow interior of the enclosure is open to the ground surface;
a skirt portion 78 or 88 supported at a bottom end of the walls of the frame 110 to extend downwardly to a bottom end of the skirt portion so as to be arranged to engage the ground surface about a full perimeter of the main frame Fig 1; 
the skirt portion 78 or 88 comprising a plurality of skirt elements, each skirt element comprising (i) a lower ground engaging surface defining a respective portion of the bottom end of the skirt portion (Fig. 1, bottom ends contact the ground) and (ii) a wall portion extending upwardly from the lower ground engaging surface (Fig. 1, 78 or 88 extend up from the ground); 
a spring arrangement 94 providing downward biasing of the lower ground engaging surfaces against the ground surface Fig. 4 and Col. 4 lines 5-25; 
the lower ground engaging surfaces of the skirt portion being configured to ride along the ground surface as the frame is displaced across the ground surface whereby the bottom end of the skirt portion accommodates the varying contours of the ground surface Col. 4 lines 5-25; 
the wall portions of the skirt elements 78 or 88 collectively defining a continuous perimeter barrier arranged to prevent entry of vermin into the hollow interior of the enclosure (Fig. 1, skirt would prevent larger vermin from entering);
a plurality of transport wheels 42, 44 supporting the frame thereon such that the frame is supported for rolling movement across the ground surface; 
a motor 50 operatively connected to the transport wheels for driving the transport wheels; and 
a controller 62 operatively connected to the motor so as to be arranged to displace the frame across the ground surface by a controlled amount prescribed by the controller.

    PNG
    media_image1.png
    367
    733
    media_image1.png
    Greyscale

Fair Figure 1

    PNG
    media_image2.png
    453
    503
    media_image2.png
    Greyscale

Fair Figure 4
Fair does not teach a roof; the bottom end of the skirt portion is flexible;  the enclosure including at least one boundary portion operable relative to a respective opening in the enclosure between an open position and a closed position of the opening; and the walls, the roof, said at least one boundary portion, and the skirt portion collectively surrounding the hollow interior of the enclosure such that the hollow interior is arranged to be maintained at a set temperature while the hollow interior of the enclosure remains open to the ground surface.
Bunger teaches an animal shelter comprising:
a roof 11 A and B;
the enclosure including at least one boundary portion 16 A and B operable relative to a respective opening in the enclosure between an open position and a closed position of the opening Figs 4 and 5; and 
the walls 21, the roof 11 A and B, said at least one boundary portion 16 A and B, and the fencing 18 collectively surrounding the hollow interior of the enclosure such that the hollow interior is arranged to be maintained at a set temperature (Col. 3 lines 10-21).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with a roof and boundary portions as taught by Bunger in order to provide animals with protection from sun/rain and to assist in controlling temperature.
Lamparter teaches a vehicle 10 comprising a flexible lower skirt portion 38, Col. 3 lines 1-19.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with the flexible lower skirt portion in order to allow for a smoother movement over the ground surface, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.	
Regarding claim 2, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. Fair also teaches that the controller includes a timer 136 configured to actuate the motor at selected times for a controlled duration to effect movement of the frame across the ground surface by said controlled amount.
Regarding claim 4, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. Fair also teaches that wheels 122 are steerable about respective upright axes relative to the frame and wherein there is provided a steering actuator arranged to steer the transport wheels relative to the frame about their respective upright axes, the controller being operatively connected to the steering actuator so as to be arranged to steer the wheels by a controlled amount as the frame is displaced across the ground surface (Col. 5, lines 15-26). Note that Fair teaches that front wheel 122 can be steered via servo. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the transport wheels of Fair with controller actuated steering as taught by Fair (on other wheels) in order to enable more precise control of the shelter.
Regarding claim 12, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. Fair also teaches the skirt portion 78 or 88 being movable relative to the transport wheels between a transport position in which the skirt portion is spaced above the ground surface and a stationary position in which the skirt portion is engaged with the ground surface.
Regarding claim 13, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 12. Fair also teaches that the frame is fixed in elevation relative to the transport wheels and the skirt portion 78 is movable relative to the frame 10 between the transport position and the stationary position.
Regarding claim 12, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. 
In an alternate interpretation, Fair does not teach the skirt portion being movable relative to the transport wheels between a transport position in which the skirt portion is spaced above the ground surface and a stationary position in which the skirt portion is engaged with the ground surface. 
Lamparter teaches a vehicle 10 comprising a skirt portion 20 being movable relative to transport wheels between a transport position in which the skirt portion is spaced above the ground surface and a stationary position in which the skirt portion is engaged with the ground surface. 

    PNG
    media_image3.png
    705
    500
    media_image3.png
    Greyscale

Lamparter Figures 2 and 3
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with an actuated skirt in order to easily lower the skirt when the corral is stationary and raise it when easier motion is desired.
Regarding claim 13, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 12. 
Lamparter also teaches that the frame 28 is fixed in elevation relative to the transport wheels and the skirt portion 20 is movable relative to the frame between the transport position and the stationary position. 
Regarding claim 14, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 13. 
Lamparter also teaches a plurality of skirt actuators 34 coupled between the frame and the skirt portion 20 at spaced apart positions about the perimeter of frame (at least one per side), the skirt actuators being operatively connected to the controller so as to be operable to displace the skirt portion between the transport and stationary positions under control of the controller.
Claims 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Fair (US 4341181 A) in view of Bunger (US 4222347 A) and Lamparter (US 4877266 A) as applied to claim 1 above, and further in view of van den Berg (US 6929252 B2).
Regarding claim 3, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. 
Fair does not teach that the controller includes a GPS device in communication with the controller such that the controller is configured to effect movement of the frame across the ground surface by said controlled amount using GPS information from the GPS device. 
Van den Berg teaches a mobile animal corral which comprises a controller including a GPS device in communication with the controller such that the controller is configured to effect movement of the frame across the ground surface by said controlled amount using GPS information from the GPS device (column 2, lines 8-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with a controller and GPS as taught by van den Berg in order to further automate the corral and provide enhanced precision and monitoring.
Regarding claim 5, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. 
Fair does not teach a central server at a remote location relative to the device, the controller including a transceiver adapted to communicate with the central server over a wireless network such that the controller is operable to displace the frame across the ground by said controlled about in response to an instruction received from the central server. 
Van den Berg teaches a mobile animal corral which comprises a central server at a remote location relative to the device, the controller including a transceiver adapted to communicate with the central server over a wireless network such that the controller is operable to displace the frame across the ground by said controlled about in response to an instruction received from the central server (column 2, lines 8-13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with a controller and central server as taught by van den Berg in order to further automate the corral and provide enhanced precision and monitoring.
Regarding claim 6, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 5. Van den Berg also teaches a personal computer device adapted to communicate with the central server over a wireless network such that the computer device is arranged to receive feedback information from the controller through the central server and the controller is arranged to receive instructions from the computer device through the central server (column 2, lines 8-13).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fair (US 4341181 A) in view of Bunger (US 4222347 A) and Lamparter (US 4877266 A) as applied to claim 1 above, and further in view of Van Adrichem (US 20150223429 A1).
Regarding claim 4, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. 
Fair does not explicitly teach that the transport wheels are steerable about respective upright axes relative to the frame and there is provided a steering actuator arranged to steer the transport wheels relative to the frame about their respective upright axes, the controller being operatively connected to the steering actuator so as to be arranged to steer the transport wheels by a controlled amount as the frame is displaced across the ground surface. 
Van Adrichem teaches a mobile shelter device which comprises transport wheels 12 which are steerable about respective upright axes relative to the frame 14 and there is provided a steering actuator arranged to steer the transport wheels relative to the frame about their respective upright axes, a controller being operatively connected to the steering actuator so as to be arranged to steer the transport wheels by a controlled amount as the frame is displaced across the ground surface [0039]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with a controller and steerable driven wheels as taught by Van Adrichem in order to enable more precise control and motion of the shelter.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fair (US 4341181 A) in view of Bunger (US 4222347 A), Lamparter (US 4877266 A), and van den Berg (US 6929252 B2) as applied to claim 5 above, and further in view of Piccioni (US 20150068466 A1).
Regarding claim 7, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 5. 
Fair does not teach that the feedback information includes a water level sensed by a water dispenser sensor on the frame, a feed level sensed by a feeder sensor on the frame, a humidity level sensed by a humidity sensor on the frame, a temperature sensed by a temperature sensor on the frame, a wind speed sensed by a wind sensor on the frame, or a video captured by a camera on the frame. 
Piccioni teaches an animal shelter in which the controller detects a water level sensed by a water dispenser sensor on the frame, a feed level sensed by a feeder sensor on the frame, and a temperature sensed by a temperature sensor on the frame [0012]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with environmental sensors as taught by Piccioni in order to gather a greater data picture or enable automatic feed and/or water replenishment.
Claims 8-9 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Fair (US 4341181 A) in view of Bunger (US 4222347 A) and Lamparter (US 4877266 A) as applied to claim 1 above, and further in view of Crider et al. (US 5336131 A).
Regarding claim 8, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. Bunger also teaches the at least one boundary portion comprising a body panel 16 A and B which is pivotally movably supported on the frame so as to be operable the closed position Fig 5 covering the respective opening of the boundary portion of the enclosure and the open position Fig 4 in which the respective opening of the boundary portion is at least partially unobstructed by the body panel.
Fair as modified above does not teach a panel actuator connected to said at least one body panel; the controller being operatively connected to the panel actuator so as to be arranged to actuate opening and closing of said at least one body panel.
Crider teaches a livestock housing comprising:
a panel actuator 20 Figs 2 and 3 connected to said at least one body panel 18; and 
a controller 20 Fig 5 operatively connected to the panel actuator so as to be arranged to actuate at least one of opening or closing of said at least one body panel (Col. 3 line 67 – Col. 2 line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with the panel actuators and controlled opening and closing of the panels as taught by Crider in order to provide an automated system to open and close the panels which is more convenient to the user than a manual system.
Regarding claim 9, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. 
Fair does not teach wherein the controller is arranged to displace said at least one boundary portion into one of the open position or the closed position responsive to a sensed weather condition.
Crider teaches a livestock housing comprising:
wherein the controller 20 Fig 5 is arranged to displace said at least one boundary portion 18 into one of the open position or the closed position responsive to a sensed weather condition (Col. 3 line 67 – Col. 2 line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with the panel actuators and controlled opening and closing of the panels as taught by Crider in order to provide an automated system to open and close the panels which is more convenient to the user than a manual system.
Regarding claim 34, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 9. Bunger also teaches the enclosure remaining operational to contain the animals therein when the at least one body panel is in the open position Figs 4 and 5.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fair (US 4341181 A) in view of Bunger (US 4222347 A) and Lamparter (US 4877266 A) as applied to claim 1 above, and further in view of Crider et al. (US 5336131 A) and van den Berg (US 6929252 B2).
Regarding claim 10, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. 
Fair does not teach a central server at a remote location relative to the device, the controller including a transceiver adapted to communicate with the central server over a wireless network such that the controller is arranged to displace said at least one body panel boundary portion into one of the open position or the closed position responsive to an instruction received by the controller from the central server over the wireless network.
Crider teaches a livestock housing comprising a controller 20 Fig 5 is arranged to displace said at least one body panel boundary portion 18 into one of the open position or the closed position Figs 4 and 5 responsive to an instruction received by the controller (Col. 3 line 67 – Col. 2 line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with a controller to operate the boundary portions as taught by Crider in order to provide an automated system to open and close the panels which is more convenient to the user than a manual system.
Van den Berg teaches a mobile animal corral comprising a central server at a remote location relative to the device, the controller including a transceiver adapted to communicate with the central server over a wireless network such that the controller is arranged to operate the corral Col. 2 lines 8-13.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with a controller and central server as taught by van den Berg in order to further automate the corral and provide enhanced precision, control, and monitoring. As modified, the actuation of the body panels would be controlled by the remote server.
If the applicant does not agree that the network is wireless, then would have been an obvious substitution of functional equivalents to substitute a wireless network in order to simplify setup or increase range, since a simple substitution of one known element for another would obtain predictable results. KSA International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fair (US 4341181 A) in view of Bunger (US 4222347 A) and Lamparter (US 4877266 A) as applied to claim 1 above, and further in view of Piccioni (US 20150068466 A1).
Regarding claim 11, Fair as modified above teaches the invention as claimed as detailed above with respect to claim 1. 
Fair does not teach a feed supply and a feeder supported on the frame, the controller being operatively connected to the feeder so as to be arranged to dispense a controlled amount of feed from the feed supply into the enclosure. 
Piccioni teaches an animal shelter 16 which comprises a feed supply 3 and a feeder 2 supported on the frame, and a controller 7 being operatively connected to the feeder so as to be arranged to dispense a controlled amount of feed from the feed supply into the enclosure [0012]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the corral of Fair with an automatic feeder as taught by Piccioni in order to ensure the animals have adequate food access.
Response to Arguments
Applicant's arguments filed 04/25/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding Fair’s skirt element on Pages 8-9 of the Remarks are not found persuasive. 
Firstly, applicant argues that “as shown in Figure 4, support bar 84 remains spaced above the ground” insinuating that Fair does not teach the skirt portion engaging the ground surface. Figure 4 of Fair is an illustration of how skirt portion 88 with support bar 84 can travel up and over any object illustrated as 96. So, this Figure is depicting when the bars would come off of contact with the ground surface in order to move over the object in its path. Fair clearly shows in Figure 1 and in Col. 4 lines 5-25 that the skirt portion 88 follows the contours of the ground surface.
Secondly, applicant argues that the springs 94 are biased upwards because the ground bars are urged upwards, in contrast to the downward bias of the present application. This is not found persuasive for several reasons. First, both the spring 94 and the spring 104 of the present application are oriented vertically, meaning that the springs are biased in the vertical direction not only a downward direction. Secondly, in Applicant’s own specification recites on Page 11: “Each skirt element 102 is mounted for vertical sliding movement relative to the rigid beam 100 and includes a spring 104 coupled between the skirt element and the beam to bias the skirt element downwardly relative to the beam. As the beam 100 is lowered relative to the ground from the transport position to the stationary position of the skirt portion 62, the individual skirt elements are free to deflect upward by different amounts against the 25biasing of their respective springs 104 to accommodate different contours of the ground.” Stating explicitly that the skirt elements move upwardly just as the skirt elements of Fair do. 
Finally, the skirt portion of Fair would be capable of keeping out larger sized vermin from entering the enclosure. “Vermin” is a broad term that can mean any wild animal that are believed to be harmful to farm animals which could include a fox, coyote, etc. that would not be capable of passing through the skirt portion of Fair.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s argument on Page 9 of the Remarks that Bunger teaches a static building and therefore is no need to have a skirt portion is not found persuasive. The Examiner uses Bunger to teach the roof, boundary portions, and maintaining a set temperature within the enclosure. The Examiner does not rely on Bunger for any teachings related to the skirt portion.
Applicant’s argument on Pages 9-10 of the Remarks regarding Lamparter failing to teach a skirt portion engaging the ground surface, block vermin, a continuous barrier, and a spring arrangement are not found persuasive. 
Firstly, the skirt portion 20 of Lamparter does contact the ground surface as shown in Figure 2 and stated in Col. 1 lines 50-55 and Col. 3 lines 20-25 that the skirt portion fills the space between the vehicle body and the ground and is configured to conform around objects on the ground.
Secondly, seen is Figure 1 this skirt portion would be more than capable of blocking out larger vermin as it is intended to block children or large objects from getting beneath the vehicle stated in Col. 2 lines 27-55.
Finally, the Examiner did not rely on Lamparter to teach a continuous barrier or a spring arrangement, therefore an argument that Lamparter didn’t teach these elements is superfluous.
Applicant’s arguments with respect to claim(s) 1-14 and 34, specifically regarding the reference Doak, have been considered but are moot because the new ground of rejection does not rely on the reference Doak applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Norris (US 3785675 A) and Etal (US 3042425 A). The references listed relate to skirt portions surrounding a frame which is directly related to the skirt portion of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN J MORONEY whose telephone number is (571)272-5890. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M./Examiner, Art Unit 3642       

/MONICA L BARLOW/Primary Examiner, Art Unit 3644